Memorandum. The reversal by the United States Supreme Court of the orders in these disciplinary proceedings, with remand to the Appellate Division, leaves room for interpretation. Consequently due process required notice to appellants and opportunity to be heard before the determinations were made by the Appellate Division culminating in the order or suspension entered March 20, 1967, from which this appeal is taken.
The order appealed from should be reversed and the matter remanded to the Appellate Division for further consideration upon notice to appellants and after they shall have had opportunity to be heard as above mentioned.
Chief Judge Fttld and Judges Van Voorhis, Burke, Scileppi, Bergan, Keating and Breitel concur.
Order reversed, without costs, and matter remitted to the Appellate Division for further proceedings in accordance with the memorandum herein.